ADDvantage Technologies Group, Inc. 1221 E. Houston Broken Arrow, Oklahoma 74012 For further information KCSA Worldwide Company Contact: Lee Roth / David Burke Ken Chymiak(9l8) 25l-2887 (212) 896-1209 / (212) 896-1258 David Chymiak(9l8) 25l-2887 lroth@kcsa.com / dburke@kcsa.com ADDvantage Technologies Shares to Trade on the NASDAQ Stock Market BROKEN ARROW, Oklahoma, August 23, 2007 – ADDvantage Technologies (AMEX: AEY) announced today that it has been approved for listing on the NASDAQ Stock Market, LLC and will continue to trade under the symbol “AEY.” The Company will continue to trade on the American Stock Exchange until the close of the market on September 11, 2007, and will commence trading on the NASDAQ on September 12, 2007. Commenting on the change, Ken Chymiak, CEO of ADDvantage Technologies, stated, “We are excited to have been approved for listing on the NASDAQ Stock Market. We believe that this change will provide our shares with improved liquidity and more exposure to institutional investors through NASDAQ’s electronic multiple market maker system.” About ADDvantage Technologies Group, Inc. ADDvantage Technologies Group, Inc. supplies the cable television (CATV) industry with a comprehensive line of new and used system-critical network equipment and hardware from leading manufacturers, including Scientific-Atlanta and Motorola, as well as operating a national network of technical repair centers.The equipment and hardware ADDvantage distributes are used to acquire, distribute, and protect the broad range of communications signals carried on fiber optic, coaxial cable and wireless distribution systems, including television programming, high-speed data (Internet) and telephony. ADDvantage operates through its subsidiaries, Tulsat Corporation, ADDvantage Technologies Group of Nebraska, Inc., NCS Industries, Inc., ADDvantage Technologies Group of Missouri, Inc., ADDvantage Technologies Group of Texas, Tulsat-Atlanta, LLC, Jones Broadband International, Inc. and Tulsat-Pennsylvania LLC. For more information, please visit the corporate web site at www.addvantagetech.com. The information in this announcement may include forward-looking statements.All statements, other than statements of historical facts, which address activities, events or developments that the Company expects or anticipates will or may occur in the future, are forward-looking statements.These statements are subject to risks and uncertainties, which could cause actual results and developments to differ materially from these statements.A complete discussion of these risks and uncertainties is contained in the Company’s reports and documents filed from time to time with the Securities and Exchange Commission.
